Citation Nr: 0717115	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-06 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.

2.  Entitlement to service connection for a psychiatric 
disorder with fatigue, to include as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1990 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from February and April 2003 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for bronchial asthma and for a 
psychiatric disorder with fatigue, to include as due to an 
undiagnosed illness.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

First, it appears that additional VA records are outstanding.  
In correspondence received from the veteran in May 2004, the 
veteran reported that he had been treated for asthma, 
depression, and post-traumatic stress disorder (PTSD) at the 
VA clinic in Decatur, Alabama, and requested that all records 
associated with such treatment be obtained.  It appears that 
the RO subsequently obtained records from the Decatur clinic 
dated from September 2002 to July 2003.  These treatment 
records do not demonstrate treatment for PTSD.  However, as 
the veteran's statement was dated in May 2004, and the 
records obtained by the RO are dated only as late as July 
2003, it appears that additional VA treatment records may be 
outstanding.  Because VA is on notice that there may be 
additional records that may be applicable to the veteran's 
claims and because these records may be of use in deciding 
the claims, these records are relevant and an additional 
attempt to obtain them should be made.  38 C.F.R. 
§ 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Additionally, in November 2004 testimony before the RO, the 
veteran stated that he had received treatment for asthma and 
psychiatric problems at the VA clinic in Huntsville, Alabama.  
The record reflects that the veteran was scheduled to report 
to the Huntsville clinic in November 2002.  Treatment records 
from the Huntsville clinic, however, have not been associated 
with the claims file.  Because VA is on notice that there may 
be additional records that may be applicable to the veteran's 
claims and because these records may be of use in deciding 
the claims, these records are relevant and an additional 
attempt to obtain them should be made.  38 C.F.R. 
§ 3.159(c)(2); Bell, 2 Vet. App. at 611.  

Second, a review of the record reflects that the veteran has 
indicated that he was awarded disability benefits from the 
Social Security Administration (SSA) due to his psychiatric 
disability.  Because the records upon which this grant of 
benefits was based are not included in the claims folder, 
these should be obtained on remand.

Next, with regard to the veteran's claim for service 
connection for bronchial asthma, the veteran's service 
medical records reflect that on examination by the Medical 
Board in March 1992, prior to his separation from service, it 
was noted that there was a pending pulmonary consult to 
determine whether there was a mild asthmatic component to the 
veteran's health problems.  It is unclear, however, whether 
this consultation was ever completed, as there is no record 
of pulmonary testing dated after the March 1992 report of 
examination by the Medical Board.  The veteran's post-service 
medical records reflect that he has been diagnosed with 
bronchial asthma, and that he has been prescribed 
bronchodilators in effort to control the associated symptoms.  
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (2006); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  As a VA examiner has not yet opined as to 
either the etiology of the veteran's asthma, or its 
approximate date of clinical onset, the Board finds that 
there are additional questions that remain to be addressed 
and that a remand for an examination and opinion is therefore 
in order.  

Finally, with regard to the veteran's claim for service 
connection for a psychiatric disorder with fatigue, to 
include as due to an undiagnosed illness, the Board finds 
that this claim has evolved to encompass a claim for service 
connection for PTSD.  While the veteran raised a separate 
claim of entitlement to service connection for PTSD in May 
2004, it is clear from his correspondence and November 2004 
testimony before the RO that he believes that his psychiatric 
symptoms stem from two traumatic events in service.  The 
first traumatic event involves the drowning of Petty Officer 
Jimmy Johnson, a close friend of the veteran's, and the 
second of which involves the witnessing of a helicopter 
accident in which the bodies of the men on board were never 
found.  It is unclear from the veteran's statements, however, 
when these two events occurred.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2006).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

According to service personnel records already of record, the 
veteran served as a medical and dental specialist for 
approximately 18 months.  He was awarded decorations 
indicating service aboard a ship, but not evidencing combat.  

As there is no evidence demonstrating that the veteran 
engaged in combat, the alleged stressors must be verified by 
official service records or other credible supporting 
evidence.  Because the veteran has provided detailed evidence 
sufficient to verify stressors through the United States Army 
& Joint Services Records Research Center (JSRRC), and no 
attempt to verify has yet been made, the RO should attempt to 
verify the listed stressors through JSRRC.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records from the Decatur and 
Huntsville, Alabama VA facilities dated 
from November 2002 to the present.  If 
these records are no longer on file, a 
request should be made to the 
appropriate storage facilities.  All 
efforts to obtain VA records should be 
fully documented, and the VA facilities 
must provide a negative response if 
records are not available.

2.  Obtain the veteran's complete 
service personnel records.

3.  Contact the Social Security 
Administration and request that agency 
to provide a copy of the administration 
decision granting the veteran 
disability benefits as well as the 
medical records upon which the decision 
is based.

4.  Schedule the veteran for a VA 
pulmonary examination for the purpose 
of determining the etiology and 
approximate date of clinical onset of 
the veteran's currently diagnosed 
bronchial asthma.  Any further 
indicated studies should be conducted.  
The claims file must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  The 
examiner must indicate in the 
examination report that the claims file 
was reviewed.  Based on the examination 
and review of the record, the examiner 
should offer an opinion as to whether 
it is at least as likely as not that 
any currently diagnosed asthma is 
related to service.  Complete rationale 
for the opinion should be provided.

5.  Ask the veteran to provide more 
detailed information regarding the in-
service stressors of the death of Petty 
Officer Jimmy Johnson and the 
helicopter accident.  Specifically, the 
veteran should be asked to narrow down 
the time frame of each incident within 
a 90-day window, and whether he can 
remember the names of any of the men on 
board the helicopter that crashed.

6.  Forward the veteran's statements of 
alleged PTSD stressors, as well as 
copies of his service personnel records 
and any other relevant evidence, to the 
United States Army & Joint Services 
Records Research Center (JSRRC).  
Request that JSRRC attempt to verify 
the alleged stressors.  Specific 
requests should be made for casualties 
in the veteran's unit resulting from 
the capsizing of a ship and a 
helicopter accident.  If more detailed 
information is needed for such 
research, the veteran should be given 
the opportunity to provide it.

7.  If, and only if, a stressor is 
verified, schedule the veteran for a VA 
examination to determine whether the 
veteran meets the criteria found is 
DSM-IV for a diagnosis of PTSD and 
whether any PTSD is related to a 
confirmed stressor in service.  The 
examiner should specifically state 
whether each criterion for a diagnosis 
of PTSD pursuant to DSM-IV is met and 
should specify upon what verified in-
service stressor the diagnosis is 
based.

8.  Then, readjudicate the claims for 
service connection for bronchial asthma 
and a psychiatric disorder, to include 
depression, anxiety, PTSD, and fatigue, 
to include as due to an undiagnosed 
illness.  If the action remains adverse 
to the veteran, provide the veteran and 
any representative with a supplemental 
statement of the case and allow the 
appellant an appropriate opportunity to 
respond thereto.  Thereafter, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



